        Case 3:15-cv-00675-JBA Document 1930 Filed 04/30/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        April 30, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


            ORDER DENYING DEFENDANT’S MOTION FOR LIVING EXPENSES

       Defendant again seeks release of frozen assets to pay his living expenses. (Def.’s

Emerg. Mot. for Release of Funds for Living Expenses (Def.’s Mot.) [Doc. # 1796]; see also

Emerg. Mot. for Release of Funds for Living Expenses [Doc. # 1407].) The Securities and

Exchange Commission (SEC) opposes, referencing documentation it captured from India’s

Ministry of Corporate Affairs’ website listing Defendant as director of a registered business,

as evidence of Defendant’s misrepresentation about his claimed indigency and

unemployment. (Pl. SEC’s Response in Opp. to Def.’s Emerg. Mot. [Doc. # 1825]; Ex. 1, 5 to

Pl.’s Sealed Mot. to Preclude Further Affidavits [Docs. ## 1795-1, 1795-5].)
         Case 3:15-cv-00675-JBA Document 1930 Filed 04/30/21 Page 2 of 4




        Defendant’s motion for release of funds for living expenses is solely based on his

sworn Declaration of Indigency. 1 The Court has previously expressed concern about its

inability to insure by threat of sanction the veracity of Defendant’s claims so long as he

remains a fugitive from U.S. prosecution living in India. (See Order Granting with

Modification Release of Funds for Def.’s Arbitration Defense Counsel [Doc. # 1750] at 4

(“[T]he Court is concerned with the unverifiable nature of his declarations of indigency

since his representations under penalty of perjury are a functional nullity because the

Court lacks jurisdiction over him to sanction any perjurious representations.”).) Thus,

Defendant was ordered to document his claimed indigency as the basis for seeking funds to

pay attorney’s fees. (See Ruling Granting Def.’s Mot. for App. Att’y Fees [Doc. # 1405] at 5.)

Within the past few months, Defendant has represented to the Court, under penalty of

perjury, that he is “not currently earning any income or salary and [has] not earned any

income or salary since around May 2015.” (Def.’s Decls. of Indigence [Docs. ## 1706-2,

1737-2, 1738-2] (filed Dec. 10, 2020 and Jan. 19, 2021 respectively).) However, on March

10, 2021, Defendant admitted,

        some of my friends have provided me [] amounts sufficient to pay for basic shelter
        and food [], and I have offered to help those friends in return, usually by providing
        whatever services they want from me. . . . Over the past months, I have been
        receiving less than US $670 a month.

(Def.’s Decl. of Indigence, [Doc. # 1791-2] at 1-2 (filed Mar. 10, 2021).) In an email to his

attorney that he gave permission to be shared, Defendant admitted that he “ha[s] been

offering my services for food and board since August 2020 or thereabouts” and that, in

addition to the $670/month he was receiving, the company “ha[s] allowed me to stay in a

guest house owned by the company's promoters (main shareholder).” (Ex. 3 to SEC’s Mot.

to Preclude Further Affidavits [Doc. # 1795-3] at 1.)



1 The Receiver challenges the Defendant’s proffered blank form lease agreement and grocery list as insufficient
to support Defendant’s claimed need for funds. (Receiver’s Obj. to Def.’s Emerg. Mot. [Doc. # 1827].)

                                                      2
        Case 3:15-cv-00675-JBA Document 1930 Filed 04/30/21 Page 3 of 4




       Income is defined as “a gain or recurrent benefit usually measured in money that

derives from capital or labor.” Income, Merriam-Webster’s Dictionary

(https://www.merriam-webster.com/dictionary/income) (last accessed Apr. 30, 2021). As

Defendant admits to having realized a benefit, namely $670 per week and free housing in

exchange for services, he is acknowledging receipt of income and employment during the

same time period in which he swore that he did not have either. (Id.)

       Such material contradictions among Defendant’s sworn statements support the

Court’s misgiving about reliance solely on Defendant’s personal representations, including

about his financial status and inability to obtain employment. The SEC views the

documentation captured from India’s Ministry of Corporate Affairs’ website listing

Defendant as director of a registered business as showing that Defendant “has been

actively misleading this Court about his purported inability to obtain employment and earn

income while in India.” (Pl. SEC’s Mot. to Preclude Further Affidavits from Def. [Doc. #

1795] at 1-2; Ex. 5 to Pl. SEC’s Mot. to Preclude [Doc. # 1795-5] (listing Iftikar Ali Ahmed as

the Director of UFS Digital Limited since Oct. 8, 2020); Receiver’s Response to Pl. SEC’s Mot.

to Preclude [Doc. # 1852] at 2.)

       These developments in the record underscore the dubious reliability of Defendant’s

uncorroborated, extra-territorial representations, which are not assessed on a clean slate.

In granting summary judgment against Defendant, this Court imposed a $21,000,000 civil

penalty for Defendant’s “numerous misrepresentation[s] and use[ of] fraudulent devices to

perpetuate his schemes,” “fraudulent invoices and fraudulent wiring instructions,” and

misappropriation of funds to secret accounts. (Order Granting SEC’s Mot. for Summ. J. [Doc.

# 835] at 41; Amend. Final J. Against Def. and Relief Defs. [Doc. # 1054].) After he was

indicted for criminal violations of federal securities law in the District of Massachusetts,

Defendant committed to appearing in court for criminal proceedings, but instead

absconded to India where he remains today. United States v. Ahmed, 414 F. Supp. 3d 188,


                                               3
        Case 3:15-cv-00675-JBA Document 1930 Filed 04/30/21 Page 4 of 4




189 (D. Mass. 2019). Defendant’s “sworn” representations to this Court without material

and objectively verifiable corroboration will not suffice as support for Defendant’s motion

as the Court does not credit Defendant’s self-attestations of his claimed indigency.

Accordingly, his Emergency Motion for Release of Funds for Living Expenses [Doc. # 1796]

is DENIED.




                                           IT IS SO ORDERED.

                                           ____________________/s/_______________________________

                                           Janet Bond Arterton, U.S.D.J.

                               Dated at New Haven, Connecticut this 30th day of April 2021.




                                              4
